
	
		II
		111th CONGRESS
		1st Session
		S. 661
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2009
			Mr. Bingaman (for
			 himself, Ms. Collins,
			 Ms. Stabenow, Ms. Snowe, Mr.
			 Bayh, Mr. Brown, and
			 Mr. Pryor) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To strengthen American manufacturing through improved
		  industrial energy efficiency, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring America's Manufacturing
			 Leadership through Energy Efficiency Act of 2009.
		2.Industrial
			 energy efficiency grant programSection 399A of the Energy Policy and
			 Conservation Act (42 U.S.C. 6371h–1) is amended—
			(1)in the section heading, by inserting
			 and
			 industry before the period at the end;
			(2)by redesignating
			 subsections (h) and (i) as subsections (i) and (j), respectively; and
			(3)by inserting after subsection (g) the
			 following:
				
					(h)Industrial
				energy efficiency grant program
						(1)In
				generalThe Secretary shall carry out a program under whi ch the
				Secretary shall provide grants to eligible lenders to pay the Federal share of
				creating a revolving loan program under which loans are provided to commercial
				and industrial manufacturers to implement commercially available technologies
				or processes that significantly—
							(A)reduce systems
				energy intensity, including the use of energy intensive feedstocks; and
							(B)improve the
				industrial competitiveness of the United States.
							(2)Eligible
				lendersTo be eligible to receive a grant under this subsection,
				a lender shall—
							(A)be a community
				and economic development lender that the Secretary certifies meets the
				requirements of this subsection;
							(B)lead a
				partnership that includes participation by, at a minimum—
								(i)a
				State government agency; and
								(ii)a private
				financial institution or other provider of loan capital;
								(C)submit an
				application to the Secretary, and receive the approval of the Secretary, for a
				grant to carry out a loan program described in paragraph (1); and
							(D)ensure that
				non-Federal funds are provided to match, on at least a dollar-for-dollar basis,
				the amount of Federal funds that are provided to carry out a revolving loan
				program described in paragraph (1).
							(3)PriorityIn
				making grants under this subsection, the Secretary shall provide a priority to
				partnerships that include a power producer or distributor.
						(4)AwardThe
				amount of a grant provided to an eligible lender shall not exceed $100,000,000
				for any fiscal year.
						(5)Eligible
				projectsA program for which a grant is provided under this
				subsection shall be designed to accelerate the implementation of industrial and
				commercial applications of technologies or processes that—
							(A)improve energy
				efficiency;
							(B)enhance the
				industrial competitiveness of the United States; and
							(C)achieve such
				other goals as the Secretary determines to be appropriate.
							(6)EvaluationThe
				Secretary shall evaluate applications for grants under this subsection on the
				basis of—
							(A)the description
				of the program to be carried out with the grant;
							(B)the commitment to
				provide non-Federal funds in accordance with paragraph (2)(D);
							(C)program
				sustainability over a 10-year period;
							(D)the capability of
				the applicant;
							(E)the quantity of
				energy savings or energy feedstock minimization;
							(F)the advancement
				of the goal under this Act of 25-percent energy avoidance;
							(G)the ability to
				fund energy efficient projects not later than 120 days after the date of the
				grant award; and
							(H)such other
				factors as the Secretary determines appropriate.
							(7)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $500,000,000 for each of fiscal years 2010 through
				2012.
						.
			3.Coordination of
			 research and development of energy efficient technologies for
			 industryAs part of the
			 research and development activities of the Industrial Technologies Program of
			 the Department of Energy, the Secretary of Energy shall establish, as
			 appropriate, collaborative research and development partnerships with other
			 programs within the Office of Energy Efficiency and Renewable Energy, including
			 the Building Technologies Program, the Office of Electricity Delivery and
			 Energy Reliability, and programs of the Office of Science—
			(1)to leverage the research and development
			 expertise of those programs to promote early stage energy efficiency technology
			 development; and
			(2)to apply the knowledge and expertise of the
			 Industrial Technologies Program to help achieve the program goals of the other
			 programs.
			4.Energy efficient
			 technologies assessment
			(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary of Energy shall commence an assessment of commercially
			 available, cost competitive energy efficiency technologies that are not widely
			 implemented within the United States for the energy intensive industries
			 of—
				(1)steel;
				(2)aluminum;
				(3)forest and paper
			 products;
				(4)food
			 processing;
				(5)metal
			 casting;
				(6)glass;
				(7)chemicals;
			 and
				(8)other industries
			 that (as determined by the Secretary)—
					(A)use large
			 quantities of energy;
					(B)emit large
			 quantities of greenhouse gas; or
					(C)use a rapidly
			 increasing quantity of energy.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 publish a report, based on the assessment conducted under subsection (a), that
			 contains—
				(1)a detailed
			 inventory describing the cost, energy, and greenhouse gas emission savings of
			 each technology described in subsection (a);
				(2)for each
			 technology, the total cost, energy, and greenhouse gas emissions savings if the
			 technology is implemented throughout the industry of the United States;
				(3)for each
			 industry, an assessment of total possible cost, energy, and greenhouse gas
			 emissions savings possible if state-of-the art, cost-competitive, commercial
			 energy efficiency technologies were adopted; and
				(4)for each
			 industry, a comparison to the European Union, Japan, and other appropriate
			 countries of energy efficiency technology adoption rates, as determined by the
			 Secretary.
				5.Future of
			 Industry program
			(a)In
			 generalSection 452(c)(2) of the Energy Independence and Security
			 Act of 2007 (42 U.S.C. 17111(c)(2)) is amended by striking the section heading
			 and inserting the following: Future of Industry program.
			(b)Industry-specific
			 road mapsSection 452(c)(2)
			 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17111(c)(2)) is
			 amended—
				(1)in subparagraph (E), by striking
			 and at the end;
				(2)by redesignating
			 subparagraph (F) as subparagraph (G); and
				(3)by inserting
			 after subparagraph (E) the following:
					
						(F)research to
				establish (through the Industrial Technologies Program and in collaboration
				with energy-intensive industries) a road map process under which—
							(i)industry-specific
				studies are conducted to determine the intensity of energy use, greenhouse gas
				emissions, and waste and operating costs, by process and subprocess;
							(ii)near-, mid-, and
				long-term targets of opportunity are established for synergistic improvements
				in efficiency, sustainability, and resilience; and
							(iii)public/private
				actionable plans are created to achieve roadmap goals;
				and
							.
				(c)Industrial
			 research and assessment centers
				(1)In
			 generalSection 452(e) of the Energy Independence and Security
			 Act of 2007 (42 U.S.C. 17111(e)) is amended—
					(A)by redesignating
			 paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and
			 indenting appropriately;
					(B)by striking
			 The Secretary and inserting the following:
						
							(1)In
				generalThe
				Secretary
							;
					(C)in subparagraph
			 (A) (as redesignated by subparagraph (A)), by inserting before the semicolon at
			 the end the following: , including assessments of sustainable
			 manufacturing goals and the implementation of information technology
			 advancements for supply chain analysis, logistics, industrial and manufacturing
			 processes, and other purposes; and
					(D)by adding at the
			 end the following:
						
							(2)Centers of
				Excellence
								(A)In
				generalThe Secretary shall establish a Center of Excellence at
				up to 10 of the highest performing industrial research and assessment centers,
				as determined by the Secretary.
								(B)DutiesA
				Center of Excellence shall coordinate with and advise the industrial research
				and assessment centers located in the region of the Center of
				Excellence.
								(C)FundingSubject
				to the availability of appropriations, of the funds made available under
				subsection (f), the Secretary shall use to support each Center of Excellence
				not less than $500,000 for fiscal year 2010 and each fiscal year thereafter, as
				determined by the Secretary.
								(3)Expansion of
				centersThe Secretary shall provide funding to establish
				additional industrial research and assessment centers at institutions of higher
				education that do not have industrial research and assessment centers
				established under paragraph (1).
							(4)Coordination
								(A)In
				generalTo increase the value and capabilities of the industrial
				research and assessment centers, the centers shall—
									(i)coordinate with
				Manufacturing Extension Partnership Centers of the National Institute of
				Science and Technology;
									(ii)coordinate with
				the Building Technologies Program of the Department of Energy to provide
				building assessment services to manufacturers;
									(iii)increase
				partnerships with the National Laboratories of the Department of Energy to
				leverage the expertise and technologies of the National Laboratories for
				national industrial and manufacturing needs;
									(iv)identify
				opportunities for reducing greenhouse gas emissions; and
									(v)promote
				sustainable manufacturing practices for small- and medium-sized
				manufacturers.
									(5)OutreachThe
				Secretary shall provide funding for—
								(A)outreach
				activities by the industrial research and assessment centers to inform small-
				and medium-sized manufacturers of the information, technologies, and services
				available; and
								(B)a full-time
				equivalent employee at each center of excellence whose primary mission shall be
				to coordinate and leverage the efforts of the center with—
									(i)Federal and State
				efforts;
									(ii)the efforts of
				utilities; and
									(iii)the efforts of
				other centers in the region of the center of excellence.
									(6)Workforce
				training
								(A)In
				generalThe Secretary shall pay the Federal share of associated
				internship programs under which students work with industries and manufactures
				to implement the recommendations of industrial research and assessment
				centers.
								(B)Federal
				shareThe Federal share of the cost of carrying out internship
				programs described in subparagraph (A) shall be 50 percent.
								(C)FundingSubject
				to the availability of appropriations of appropriations, of the funds made
				available under subsection (f), the Secretary shall use to carry out this
				paragraph not less than $5,000,000 for fiscal year 2010 and each fiscal year
				thereafter.
								(7)Small business
				loansThe Administrator of the Small Business Administration
				shall, to the maximum practicable, expedite consideration of applications from
				eligible small business concerns for loans under the Small Business Act (15
				U.S.C. 631 et seq.) for loans to implement recommendations of industrial
				research and assessment centers established under paragraph
				(1).
							.
					(d)Future of
			 industry programSection
			 452(f) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17111(f))
			 is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (C), by striking $196,000,000 and inserting
			 $216,000,000;
					(B)in subparagraph
			 (D), by striking $202,000,000 and inserting
			 $232,000,000; and
					(C)in subparagraph
			 (E), by striking $208,000,000 and inserting
			 $248,000,000; and
					(2)by adding at the
			 end the following:
					
						(4)Industrial
				research and assessment centersOf the amounts made available
				under paragraph (1), the Secretary shall use to provide funding to industrial
				research and assessment centers under subsection (e) not less than—
							(A)$20,000,000 for
				fiscal year 2010;
							(B)$30,000,000 for
				fiscal year 2011; and
							(C)$40,000,000 for
				fiscal year 2012 and each fiscal year
				thereafter.
							.
				6.Sustainable
			 manufacturing initiative
			(a)In
			 generalPart E of title III
			 of the Energy Policy and Conservation Act (42 U.S.C. 6341) is amended by adding
			 at the end the following:
				
					376.Sustainable
				manufacturing initiative
						(a)In
				generalAs part of the Industrial Technologies Program of the
				Department of Energy, the Secretary shall carry out a sustainable manufacturing
				initiative under which the Secretary shall conduct onsite technical reviews and
				followup implementation—
							(1)to maximize the
				energy efficiency of systems;
							(2)to identify and
				reduce harmful emissions and hazardous waste;
							(3)to identify and
				reduce the use of water in manufacturing processes;
							(4)to identify
				material substitutes that are not harmful to the environment; and
							(5)to achieve such
				other goals as the Secretary determines to be appropriate.
							(b)CoordinationThe
				Secretary shall carry out the initiative in coordination with—
							(1)the Manufacturing
				Extension Partnership Program of the National Institute of Standards and
				Technology; and
							(2)the Administrator
				of the Environmental Protection Agency.
							(c)Research and
				development program for sustainable manufacturing and industrial technologies
				and processesAs part of the Industrial Technologies Program of
				the Department of Energy, the Secretary shall carry out a joint
				industry-government partnership program to conduct research and development of
				new sustainable manufacturing and industrial technologies and processes that
				maximize the energy efficiency of systems, reduce pollution, and conserve
				natural resources.
						(d)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				section.
						.
			(b)Table of
			 contentsThe table of contents of the Energy Policy and
			 Conservation Act (42 U.S.C. prec. 6201) is amended by adding at the end of the
			 items relating to part E of title III the following:
				
					
						Sec. 376. Sustainable
				manufacturing
				initiative.
					
					.
			7.Innovation in
			 industry grantsSection 1008
			 of the Energy Policy Act of 2005 (42 U.S.C. 16396) is amended by adding at the
			 end the following:
			
				(g)Innovation in
				industry grants
					(1)In
				generalAs part of the program under this section, the Secretary
				shall carry out a program to pay the Federal share of competitively awarding
				grants to State-industry partnerships in accordance with this subsection to
				develop, demonstrate, and commercialize new technologies or processes for
				industries that significantly—
						(A)reduce energy use
				and energy intensive feedstocks;
						(B)reduce pollution
				and greenhouse gas emissions;
						(C)reduce industrial
				waste; and
						(D)improve domestic
				industrial cost competitiveness.
						(2)Administration
						(A)ApplicationsA
				State-industry partnership seeking a grant under this subsection shall submit
				to the Secretary an application for a grant to carry out a project to
				demonstrate an innovative energy efficiency technology or process described in
				paragraph (1).
						(B)Cost
				sharingTo be eligible to receive a grant under this subsection,
				a State-industry partnership shall agree to match, on at least a
				dollar-for-dollar basis, the amount of Federal funds that are provided to carry
				out the project.
						(C)GrantThe
				Secretary shall provide to a State-industry partnership selected under this
				subsection a 1-time grant of not more than $500,000 to initiate the
				project.
						(3)Eligible
				projectsA project for which a grant is received under this
				subsection shall be designed to demonstrate successful—
						(A)industrial
				applications of energy efficient technologies or processes that reduce costs to
				industry and prevent pollution and greenhouse gas releases; or
						(B)energy efficiency
				improvements in material inputs, processes, or waste streams to enhance the
				industrial competitiveness of the United States.
						(4)EvaluationThe
				Secretary shall evaluate applications for grants under this subsection on the
				basis of—
						(A)the description
				of the concept;
						(B)cost-efficiency;
						(C)the capability of
				the applicant;
						(D)the quantity of
				energy savings;
						(E)the
				commercialization or marketing plan; and
						(F)such other
				factors as the Secretary determines to be
				appropriate.
						.
		8.Study of
			 advanced energy technology manufacturing capabilities in the United
			 States
			(a)In
			 generalThe Secretary of Energy shall enter into an arrangement
			 with the National Academy of Sciences under which the Academy shall conduct a
			 study of the development of advanced manufacturing capabilities for various
			 energy technologies, including—
				(1)an assessment of
			 the manufacturing supply chains of established and emerging industries;
				(2)an analysis
			 of—
					(A)the manner in
			 which supply chains have changed over the 25-year period ending on the date of
			 enactment of this Act;
					(B)current trends in
			 supply chains; and
					(C)the energy
			 intensity of each part of the supply chain and opportunities for
			 improvement;
					(3)for each
			 technology or manufacturing sector, an analysis of which sections of the supply
			 chain are critical for the United States to retain or develop to be competitive
			 in the manufacturing of the technology;
				(4)an assessment of
			 which emerging energy technologies the United States should focus on to create
			 or enhance manufacturing capabilities; and
				(5)recommendations
			 on the leveraging the expertise of energy efficiency and renewable energy user
			 facilities so that best materials and manufacturing practices are designed and
			 implemented.
				(b)ReportNot
			 later than 2 years after the date on which the Secretary enters into the
			 agreement with the Academy described in subsection (a), the Academy shall
			 submit to the Committee on Energy and Natural Resources of the Senate, the
			 Committee on Energy and Commerce of the House of Representatives, and the
			 Secretary a report describing the results of the study required under this
			 section, including any findings and recommendations.
			9.Industrial
			 Technologies steering committeeThe Secretary of Energy shall establish an
			 advisory steering committee to provide recommendations to the Secretary on
			 planning and implementation of the Industrial Technologies Program of the
			 Department of Energy.
		10.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as are necessary to
			 carry out this Act.
		
